Exhibit 10.7

 

AMENDMENT TO LOAN AGREEMENT

 

     THIS FIRST AMENDMENT TO LOAN AGREEMENT (“Amendment”) is made effective as
of June 30, 2004, between ALPHASMART, INC., a Delaware corporation (“Borrower”)
and UNION BANK OF CALIFORNIA, N.A. (“Bank”).

 

RECITALS

 

A. Borrower is currently obligated to Bank pursuant to the terms and conditions
of that certain Loan Agreement dated as of May 30, 2003 (as amended,
supplemented, extended, restated, or renewed from time to time, “Agreement”),
which obligation is further evidenced by that certain commercial promissory note
in the maximum principal amount of $3,000,000, dated as of May 30, 2003,
executed by Borrower to the order of Bank (“Note”).

 

B. On November 21, 2003 Bank consented to the merger of AlphaSmart, Inc., a
California corporation (“Alpha California”) with AlphaSmart, Inc., a Delaware
corporation (“Alpha Delaware”). Pursuant to the Assignment and Assumption
Agreement dated November 21, 2003 Alpha Delaware assumed from Alpha California
all of is obligations to Bank under the Loan Documents.

 

C. Borrower and Bank mutually desire to amend the Agreement to reflect certain
changes in the terms and conditions set forth therein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Section 1.1.2 of the Agreement is deleted with no replacement.

 

  2. The definitions for “EBITDA” and “Total Debt Service” in Section 1.2 of the
Agreement are deleted with no replacement.

 

  3. Section 1.3 of the Agreement is deleted and replaced with “Reserved”.

 

  4. Section 1.4 of the Agreement is deleted and replaced with the following:

 

“1.4 Prepayment. The Loan may be prepaid in full or in part but only in
accordance with the terms of the Note, and any such prepayment shall be subject
to any prepayment fee provided for therein. In the event of a principal
prepayment on any term indebtedness, the amount prepaid shall be applied to the
scheduled principal installments due in the reverse order of their maturity on
the Loan being prepaid.”

 

  5. Section 4.4 of the Agreement is hereby amended by adding the following
sentence: “All financial covenants shall be determined in accordance with GAAP.”

 

  6.

Section 4.5(a) of the Agreement is deleted and replaced with the following:



--------------------------------------------------------------------------------

“(a) Within forty-five (45) days after the close of each fiscal quarter, except
for the final quarter of each fiscal year, its unaudited balance sheet as of the
close of such fiscal quarter, its unaudited income and expense statement with
year-to-date totals and supportive schedules, and its statement of retained
earnings for that fiscal quarter, all prepared in accordance with GAAP (except
for the absence of footnotes and subject to year-end adjustments).”

 

  7. Section 4.5(b) of the Agreement is amended by deleting “one hundred twenty
(120)” and by substituting “ninety (90)”.

 

  8. Section 4.5(d) of the Agreement is amended by deleting “thirty (30)” and by
substituting “forty-five (45)”.

 

  9. Section 4.5(e) of the Agreement is deleted and replaced with “Reserved”.

 

  10. Section 4.6 of the Agreement is deleted and replaced with the following:

 

“4.6 Consolidated Net Worth. Borrower will at all times maintain Tangible Net
Worth on a consolidated basis of not less than Ten Million Five Hundred Thousand
Dollars ($10,500,000) increasing by seventy-five percent (75%) of Borrower’s net
profit after taxes (exclusive of losses) for each fiscal quarter ending on or
after June 30, 2004 plus one hundred percent (100%) of all net proceeds from the
sale of equity securities. “Tangible Net Worth” means Borrower’s net worth
increased by Subordinated Debt and decreased by patents, licenses, trademarks,
trade names, goodwill and other similar intangible assets, organizational
expenses, and monies due from affiliates (including officers, shareholders and
directors).”

 

  11. Section 4.7 of the Agreement is deleted and replaced with the following:

 

“4.7 Profitability.

 

(a) Borrower will achieve net profit after taxes (not less than zero) for any
two fiscal quarters of the four consecutive quarters then ending, as reported at
the end of each such fiscal quarter; and

 

(b) Borrower will not incur a loss of more than five percent (5.0%) of the prior
fiscal quarter’s net worth.”

 

  12. Section 4.8 of the Agreement is deleted and replaced with the following:

 

“4.8 Quick Ratio. Borrower will at all times maintain a ratio of cash, accounts
receivable and marketable securities to current liabilities of not less than
1.0:1.0.”

 

  13. Section 4.9 of the Agreement is deleted and replaced with the following:

 

“4.9 Debt to Tangible Net Worth. Borrower will at all times maintain a ratio of
total liabilities to Tangible Net Worth of not greater than 1.0:1.0.”

 

GENERAL AMENDMENT PROVISIONS



--------------------------------------------------------------------------------

I. Except as specifically provided herein, all terms and conditions of the
Agreement remain in full force and effect, without waiver or modification. All
terms defined in the Agreement shall have the same meaning when used in this
Amendment, and this Amendment and the Agreement shall be read together as one
document.

 

II. Borrower understands that this Amendment shall not be effective and Bank
shall have no obligation to amend the Loan Documents, unless and until each of
the following conditions precedent has been satisfied not later than July 31,
2004, or waived by Bank (in Bank’s sole discretion):

 

(a) Borrower shall have executed and delivered to Bank this Amendment.

 

(b) Borrower shall have executed and delivered to Bank, (i) Bank’s standard form
Security Agreement and Bank shall have filed a financing statement with the
Secretary of State of Delaware to perfect Bank’s first priority security
interest in the Collateral, and (ii) any filings with the United States Patent
and Trademark Office or the United States Copyright Office that may be required
by Bank.

 

(c) On or before such time as Bank may require, Borrower shall have taken any
and all actions and executed and delivered to Bank any and all documents
necessary or appropriate in Bank’s sole discretion to effectuate this Amendment.

 

(d) Borrower shall have reimbursed Bank for Bank’s costs and expenses,
including, without limitation, reasonable attorneys’ fees and expenses
(including the fees of Bank’s in-house legal counsel and staff) in the amounts
incurred in connection with item (b) above.

 

III. Borrower hereby confirms all representations and warranties contained in
the Agreement and reaffirms all covenants set forth therein. Further, Borrower
certifies that, as of the date of this Amendment, there exists no Event of
Default as defined in the Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute an Event of
Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to become
effective as of the date and year first written above.

 

ALPHASMART, INC.    UNION BANK OF CALIFORNIA, N. A.

By:    /s/ James M. Walker            

   By:    /s/ Allan B. Miner                

James M. Walker

  

Allan B. Miner

Title: CFO & COO                

  

Vice President